DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 2, 1st paragraph, the status of parent application 14/907,039 should be updated as “U.S. Patent No. 10,434,552”.
On page 18, 17th line, add “flying shear” before “13”.
On page 20, 18th line, replace “5” with “4” after “first point”.
On page 20, last line, replace “5, 4” with “4, 5” after “first and second points”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, 2nd line, add “said device” before “comprising” for clarity.
In claim 1, 6th line, replace “coling” with “cooling” before “section”.
In claim 1, last line, add “,” after “shear” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the slab" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the furnace" in the 6th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the furnace” with “the at least one furnace” to obtain proper antecedent basis with “at least one furnace” in the 2nd line of claim 1.
Claim 2 recites the limitation "the components" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the installation" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the components" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the installation" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the slab" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.
rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 7 recites the limitation "the transport direction" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (US 8,327,918), which was cited in the Information Disclosure Statement dated June 28, 2019.
Regarding independent claim 1, Seidel et al. discloses a continuous casting-rolling device for producing a metallic strip or slab (3) (abstract; column 5, lines 10-55; and Figures 1 and 2), in which the device comprises the following structural features:
a casting machine (2);
a furnace (11);
a first cutting device (10);
a second cutting device (12);
a finishing mill (7);
a cooling section (13);
a flying shear (15);
coiling devices (16); and
a central fault reporting system/controller (8) connected to casting machine (2) and finishing mill (7), and being operative to monitor their operating states (Figure 1).
Seidel et al. disclose the central fault system/controller connected to the casting machine and finishing mill, and being operative to control the strip or slab.  Seidel et al. fail to teach that the central fault system/controller is connected to the cutting devices, the furnace, the cooling section, and the coiling devices.

Regarding claims 2-4, the central fault system/controller (8) is capable of detecting and providing an alarm if abnormalities in mass flow or outside a predetermined tolerance range are present, including that one or more additional control system(s)/controller(s) connected to the additional structural components of the continuous casting-rolling device would further improve earlier detection of any faults/abnormalities in the continuous casting-rolling device.
Regarding claims 5 and 6, the second cutting device (12) can be used to cut at two adjacent points that are spaced at any predetermined distance, including points that are at least 200 mm apart (see Figures 1 and 2).
Regarding claim 7, at least one movable roller within the rolling stand of the finishing mill (7) is/are arranged downstream from the first and second cutting devices (10,12), as shown in Figure 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  US 10,434,552 (issued from parent application 14/907,039) is also cited in PTO-892.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        November 6, 2021